Title: To Thomas Jefferson from George Hay, 11 June 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond. June 11. 1807.
                        
                        I have the pleasure to inform you that I this moment received a letter by express from Gen: Wilkinson, dated
                            10th. inst. 4. oclock p.m. Hampton, stating that he, with ten witnesses, eight of them Burr’s Select men, will be here on
                            Saturday morning next.
                        Yesterday and this day were consumed in debate as animated as it was frivolous. Every thing that was said,
                            was intended for the people behind the bar. In this sort of discussion however, our adversaries were fully met, & I
                            doubt whether Mr. L. Martin ever Comes again to Virginia to vindicate a “persecuted & honorable friend”.
                        With the greatest respect.
                        
                            Geo: Hay
                            
                        
                    